Case 2:20-cv-07962-RGK-AS Document 34 Filed 03/22/21 Page 1 of 2 Page ID #:704



  1

  2

  3

  4

  5

  6

  7

  8                             UNITED STATES DISTRICT COURT

  9                 CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

 10

 11       WILLIAM ROBERT BRAMSCHER,            CASE NO. CV 20-07962-RGK (AS)

 12                        Petitioner,         ORDER ACCEPTING FINDINGS,
 13            v.                              CONCLUSIONS AND
 14       CRAIG KOENING, WARDEN,               RECOMMENDATIONS OF UNITED
 15                        Respondent.         STATES MAGISTRATE JUDGE
 16

 17           Pursuant to 28 U.S.C. § 636, the Court has reviewed the
 18   Petition, all the records herein and the attached Report and
 19   Recommendation of United States Magistrate Judge.               After having
 20   made a de novo determination of the portions of the Report and

 21   Recommendation       to   which   objections   were   directed, 1   the   Court

 22   concurs with and accepts the findings and conclusions of the

 23   Magistrate Judge.

 24

 25

 26   1   Petitioner filed objections on February 9, 2021 (Dkt. No. 32).
      Petitioner also filed a Request for Judicial Notice on February
 27   26, 2021 (Dkt. No. 33) which the Court construes as a supplemental
      objection to the Report and Recommendation.
 28
Case 2:20-cv-07962-RGK-AS Document 34 Filed 03/22/21 Page 2 of 2 Page ID #:705



  1         IT IS ORDERED that Judgment shall be entered denying and

  2   dismissing the Petition without prejudice.

  3

  4         IT IS FURTHER ORDERED that the Clerk serve copies of this

  5   Order, the Magistrate Judge’s Report and Recommendation and the

  6   Judgment herein on Petitioner and counsel for Defendant.

  7
            LET JUDGMENT BE ENTERED ACCORDINGLY.
  8

  9         DATED: March 22, 2021__
 10

 11                                            ___________    _________ ____
                                                     R. GARY KLAUSNER
 12                                             UNITED STATES DISTRICT JUDGE
 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                           2
